NUMBER 13-16-00291-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                       IN RE SHARYLAND UTILITIES, L.P.


                       On Petition for Writ of Mandamus.


                                         ORDER

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Per Curiam Order

       Relator, Sharyland Utilities, L.P., filed a petition for writ of mandamus and

emergency motion for temporary relief in the above cause on May 31, 2016. Through

this original proceeding, relator seeks to compel the trial court to withdraw a May 26, 2016

temporary restraining order requiring relator “to desist and refrain from electrifying the

electromagnetic powerlines at the area of the easement” passing through the property of

the real party in interest, William Gault. Through its emergency motion for temporary

relief, relator seeks to stay the temporary restraining order pending resolution of this

original proceeding.
       The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that the motion should be granted. Accordingly, we GRANT relator’s

emergency motion for temporary relief and order the trial court’s May 26, 2016 order to

be STAYED pending further order of this Court. The Court requests that Gault, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed this
1st day of June, 2016.




                                            2